*871On Appellants’ and Appellee’s Motions for Rehearing.
CODY, Justice.
We pointed out in our original opinion that appellee sought, alternatively, two remedies against appellants in satisfaction of the wrong done her, which wrong consisted of the prevention of the execution of the will. Generally speaking, the only relief, which a court in the exercise of its legal powers can give, is a judgment awarding a stun of money. Frequently such a judgment would be inadequate. So, a court in the exercise of its equitable powers will, in a proper case, award specific restitution, where in the exercise of its legal powers it could only award monetary damages. In other words, to effect restitution a court in the exercise of its equitable powers will, in a proper case, impress the property with a constructive trust.
In the case at hand the appellee might have obtained a judgment for damages against the participating appellants because of their wrongful act in preventing the execution of the will. The measure of damages would have been the value of the property which would have passed by the will except for the ' wrongful act. Again, appellee might have had so much of the property as passed to the participating appellants impressed with a constructive trust, and have further obtained a money judgment against them for the value of so much of the property as passed under the laws of descent and distribution to the non-participating appellants. But the nonparticipating appellants were not answerable to the appellee for the wrongful act, an act which they did not commit. No award of money damages would be made against them therefor by a court in the exercise of its legal powers; and so also, no property which passed to them under the laws of descent and distribution would be impressed with a constructive trust. They had done no act requiring that they make restitution.
Appellee would place the nonparticipating appellants in the position that they would occupy had they acquired their interest in the land from the participating appellants. Obviously, only an innocent purchaser for value could acquire the interest which vested in the participating appellants free from the equity of appellee to have a constructive trust impressed thereon. But, as indicated in our original opinion, an equity to have a trust impressed on the land is not an equitable estate in said land. And said equity would become an equitable estate in the land only by a judgment of the court, impressing a trust on the land for the benefit of appellee.
Appellee recognizes that the land passed to appellants under laws of descent and distribution; but only so much thereof as passed to the participating appellants, passed subject to the equity raised in appellee to have their interest impressed with a constructive trust in order to make appellee whole, as against their wrongful act. The fact that the wrongful act caused the non-participating appellants to become vested with undivided interest in the land resulted from the laws of descent and distribution. And what the law gives a party can never be called unjust enrichment. Had appellee availed herself of her legal remedies, she could have obtained a judgment for money damages against the participating appellants. Indeed a court of equity, which does full justice between parties when it has once acquired jurisdiction, would have awarded monetary damages to appellee to the extent of the value of land which passed to the non-participating appellants in addition to impressing a trust on the interest which passed to the participating appellants under the laws of descent and distribution, had such remedy been duly prosecuted, and the value been proved. But in no event would a court of equity deprive innocent heirs of what the law cast upon them. The land was free of any equity in appellee so long as it remained in Carrie Simons, and passed to her heirs in the same condition except as her heirs may have raised an equity against themselves. So, the undivided interests in the land which passed to the non-participating appellants. passed free of any equity; whereas undivided interests in the land passed to *872the participating appellants, subject to an equity in appellee to. have same impressed with a constructive trust.
As pointed out in our original opinion, the appellee treated all the appellants alike. Arid all the appellants duly resisted her attempt to impress a constructive trust upon their property. The appellants all duly urged that there were neither sufficient pleadings or proof to warrant the judgment sought by appellee. The non-participating appellants were not bound to do more than to show that appellee had not made out a case against them. And this they did, though the participating appellants failed to do so.
The motions for rehearing by appellants and appellee are both refused.